Citation Nr: 0014995	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-00 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to improved death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1960 to 
February 1963.  He died on March [redacted], 1994.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death, and (otherwise unspecified) accrued 
benefits, and determined that eligibility for non-service-
connected death pension was not established.


FINDINGS OF FACT

1.  The veteran served on active duty from February 10, 1960 
to February 8, 1963.

2.  The cause of the veteran's death was myocardial 
infarction. 

3.  At the time of his death, the veteran was not service 
connected for any disabilities.

4.  The claims file does not contain competent medical 
evidence establishing that there is a nexus between the 
veteran's myocardial infarction and any disease or injury 
incurred during service.

5.  The evidence of record does not verify that the 
appellant's deceased husband had qualifying wartime service 
for the purpose of basic entitlement to improved death 
pension benefits for the surviving spouse.



CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

2.  Basic eligibility for non-service-connected death pension 
benefits has not been met.  38 U.S.C.A. §§ 101(2), 1501(4), 
1521(j), 1541 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 
3.2, 3.3(b)(4)(i) (1999).

3.  There are no accrued benefits payable.  38 U.S.C.A. § 
5121 (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

The veteran died on March [redacted], 1994.  The immediate 
cause of death listed on the Certificate of Death was myocardial 
infarction.  At the time of his death, the veteran was not 
service connected for any disabilities, nor did he have any 
claims pending for any VA benefits.

The appellant essentially asserts that the veteran's service 
contributed to his death.  In particular, the appellant 
argues that the veteran had depression, and that he used 
alcohol excessively, due to his service. 

The veteran's service medical records include a separation 
examination report, dated in December 1962, which shows that 
his heart was clinically evaluated as normal.  An 
accompanying report of medical history shows that the veteran 
denied ever having pain or pressure in his chest, palpitation 
or pounding heart, or high or low blood pressure, and that he 
did not self-report any cardiovascular symptoms.  He reported 
that his health was "good."  The remainder of the service 
medical records are silent as to complaints, treatment, or a 
diagnosis involving the veteran's cardiovascular system.

The Board notes that there are no post-service medical 
records associated with the claims file.  In this regard, in 
a statement received in May 1999, the appellant reported that 
the veteran never went to a doctor.

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.312 (1999).  In order to be 
service connected, a disability must be the result of a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown: that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

However, the threshold question is whether the appellant has 
presented evidence of a well-grounded claim.  To establish 
that a claim for service connection is well grounded, an 
appellant must demonstrate: a medical diagnosis of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d 1464 (1997).  

Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The assertions of a lay party on matters of medical causation 
or date of inception of a disease or disability are not 
sufficient to make a claim well grounded.  Moray v. Brown, 5 
Vet. App. 511 (1993).

In this case, the veteran was separated from service over 30 
years prior to his death, and his service medical records are 
negative for any complaints or treatment involving a cardiac 
disorder.  In addition, there is no competent medical 
evidence in the record which establishes a nexus or link 
between the cause of the veteran's death and an in-service 
injury or disease.  Accordingly, the appellant's claim must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a). 

In reaching its decision, the Board has considered the 
appellant's assertions that the veteran's death is related to 
his service.  However, these contentions concern medical 
matters which are beyond the competency of lay persons.  For 
this reason, the contentions of the appellant, as they relate 
to the etiology of the disease process at issue, in absence 
of adequate supporting medical authority, have no probative 
value.  Espiritu, supra.  Of particular note, the Board has 
considered the appellant's assertion that, due to his 
service, the veteran suffered from depression and that he 
drank excessively.  However, as a factual matter, although 
the veteran's service medical records note treatment for a 
groin condition apparently related to a "drinking spree" in 
April 1961, the remainder of the service medical records are 
entirely negative for complaints, treatment or a diagnosis 
pertaining to either alcohol use or a psychiatric disorder.  
The veteran's report of medical history which accompanies his 
separation examination report shows that he denied having 
depression or excessive worry, nervous trouble of any sort, 
nightmares, trouble sleeping, or an excessive drinking habit.  
In any event, there is nothing in the claims file which 
indicates that the veteran suffered from alcohol abuse or a 
psychiatric condition at the time of his death.  Furthermore, 
even if these conditions were shown, there is nothing in the 
veteran's treatment records or his death certificate which 
indicates that either alcohol abuse or a psychiatric 
condition was related to his service, or to the cause of his 
death.  In this regard, as previously stated, the death 
certificate states that the immediate cause of death was 
myocardial infarction.

Because the record does not include competent medical 
evidence that establishes a nexus or link between the cause 
of the veteran's death and an in-service injury or disease, 
the Board finds that the appellant has not met the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because, in 
assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded or legally sufficient would be pointless 
and, in light of the law cited above, would not result in a 
determination favorable to her.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  Further, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to complete her application for a claim 
for benefits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

II.  Improved Death Pension

Section 1541 of Chapter 15, Title 38, United States Code, 
provides that non-service-connected death pension benefits 
shall be paid to the surviving spouse of each veteran of a 
period of war who met the service requirements prescribed in 
section 1521(j) of this title, or who at the time of death 
was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability.  The 
amount of pension will be at the rate prescribed in this 
section, as increased from time to time under 38 U.S.C.A. 
§ 1512.  See also 38 C.F.R. § 3.3(b)(4)(i) (1999).

Section 1521(j) provides that a veteran meets the service 
requirements of this section if such veteran served in the 
active military, naval, or air service: (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.

The term "period of war" means the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of war by Congress and ending 
on the date prescribed by Presidential proclamation or 
concurrent resolution by the Congress.  38 U.S.C.A. § 1501(4) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.2 (1999).

In this case, the appellant does not assert, and the record 
does not show, that the veteran served in the Republic of 
Vietnam.  He was separated from service on February 8, 1963.  
Therefore, the veteran did not meet the basic eligibility 
requirements for a non-service-connected pension.  

It is clear from the language in the applicable statutory and 
regulatory provisions that wartime service is a prerequisite 
to basic entitlement to improved death pension benefits under 
38 U.S.C.A. § 1541 and 38 C.F.R. § 3.3(b)(4)(i).  In this 
case, wartime service has not been established.  The Court 
has held that where, as in the appellant's case, the law and 
not the evidence is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Board is without authority to grant the benefit sought on 
appeal, and the appellant's claim for non-service-connected 
pension must, therefore, be denied. 

III.  Accrued Benefits

As a final matter, the Board notes that, in its decision, the 
RO noted that the appellant's claim for death pension 
benefits had previously been denied in June and August of 
1994, and that it was unable to determine the specific 
benefits sought from the appellant's claim.  The RO, 
therefore, stated that it had construed her claim broadly, to 
include a claim for accrued benefits.  See 38 C.F.R. 
§ 3.1000(c) (1999) (a claim for death pension, compensation, 
or dependency and indemnity compensation, by an apportionee, 
surviving spouse, child or parent is deemed to include claim 
for any accrued benefits).  

Upon the death of a veteran any accrued benefits are payable 
to the veteran's spouse, children (in equal shares), or 
dependent parents (in equal shares).  38 U.S.C.A. § 
5121(a)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000(a)(1) 
(1999). Accrued benefits are defined as periodic monetary 
benefits to which an individual was entitled at death based 
on evidence in the file at death and due and unpaid for a 
period not to exceed two years prior to the last date of 
entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  In addition, an application for accrued 
benefits must be filed within 1 year after the date of death.  
38 C.F.R. § 3.1000(c).  

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed.Cir. 1998).  The Federal Circuit further noted that this 
conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), which held that a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application.

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of well groundedness applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well groundedness is not found to be applicable.  See 
Sabonis.  The relevant facts in this case are not in dispute. 

The Board first notes that the appellant's claim was received 
in September 1998, such that it does not appear that she 
filed her claim within one year of the date of the veteran's 
death.  38 U.S.C.A. § 5121(c).  Furthermore, the veteran was 
not service connected for any disabilities at the time of his 
death.  The appellant has not made any specific allegations 
as to any accrued monies which she believes were due and 
unpaid at the time of the veteran's death.  In this regard, 
even if her claim is broadly construed to imply that the 
veteran should have been granted service connection for 
depression and/or alcohol abuse, there is no competent 
medical evidence in the claims file to show that the veteran 
had depression at the time of his death, and any alcohol 
abuse, even if shown, would be considered the result of his 
own willful misconduct, and not ratable for disability 
purposes.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.301(c)(2) 
(1999).  In any event, the claims file does not show that 
there was a claim pending from the veteran at the time of his 
death.  Jones.  Therefore, the Board finds no basis upon 
which to conclude that there were any benefits due and unpaid 
to the veteran at the time of his death.  See 38 U.S.C.A. 
§ 5121(a).  The claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis, supra.
  

ORDER

The appeal is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

